DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 6/17/2022 have been entered.
2. Claims 1, 8, 9 and 23 have been amended.
3. Claims 22 and 24 have been cancelled.
4. In view of Applicants amendments to claim 1 and 9 the objection is withdrawn.
5. In view of Applicant cancelling claim 22 the 101 rejection is moot.
6. The 103 rejection of record has been amended to address the concentration of dexamethasone used and the 103 rejection of claim 8 has been amended to reject claim 11 and claim 8 is now rejected in the base 103 in view of Applicants amendment to claim 8.
7. Claims 1, 2, 4, 5, 8-17, 20, 21 and 23 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 12-17, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2014/165663 A1) in view of Bonfanti et al. (2015, Stem Cells and Dev., Vol. 24(15), pgs. 1766-1778), Xian et al. (WO 2014/152321 A1) and Hoynowski M. (WO 2009/143353 A1).
Claim Interpretation: the specification defines the pancreatic progenitor cells as “a cell that can give rise to multiple distinct cells of the pancreatic lineage. It is to be understood that a pancreatic progenitor cell is developmentally more proximal to specialized cells of the pancreas as compared to pluripotent stem cells.” (pg. 2 lines 26-29). In this regard, claim 1 does not limit the pancreatic progenitor to any cell surface expression markers and it is interpreted that the endoderm progenitor cells taught by Burton encompasses the pancreatic progenitor cell of the claimed method since Burton teaches that the endoderm progenitor cells can form cells of the pancreas (pg. 23 parag. 102). Further, it should be noted that the term “pancreatic progenitor” has no specific definition in the art, whereas cells such as pancreatic endoderm (which are a progenitor to pancreatic endocrine cells) are clearly defined in the art by both morphology and cell surface expression of markers.
	Regarding claims 1, 2, 4, 5, 10 and 12, Burton et al. teach a method of culturing pancreatic progenitor cells comprising contacting said cells with RA, SB431542, a B27 supplement and DAPT (parags. 11, 13, 124 and 137).
	Regarding claim 9, Burton teaches using 6 µM of SB431542 and 2 µM of RA (pg. 55 parag. 214).
	Regarding claims 13-15, Burton teaches growing their cell population to a homogenous population, having less than 0.1% of contaminating cell types (pg. 25 parag. 110).
	Regarding claim 16, Burton teaches that their cell can be passaged indefinitely (pg. 34 parag. 139). 
	Regarding claim 17, Burton that their cells were derived from hES or iPS cells (pg. 1 parag. 3).
	Regarding claim 21, Burton does not teach that their cells expressed SOX2, thus absent the evidence it is interpreted that Burton’s cells do not express SOX2.
	Regarding claim 23, Burton teaches that the cell culture medium can be placed in separate containers (parags. 170 and 194).
Burton also teaches that their culture of pancreatic progenitor cells can be differentiated into insulin expressing β cells (pgs. 55-57, parags. 214-218).

Please note that the term kit is not accorded any patentable weight, as it is directed to a composition comprising cell culture medium and cells used in in the invention. With regard to claimed cell culture medium and cells, the limitation that the kit contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).

	Burton does not teach:
	(i) using EGF with their progenitor cells,
	(ii) using 3T3-J2 fibroblast cells, and
	(iii) using about 1 nM to about 100 nM of dexamethasone.
	(i) Regarding using EGF in claim 1 and 9, Bonfanti et al. teach that expansion and differentiation of pancreatic progenitor cells is modulated by EGF (see Abstract).
	Specifically, Bonfanti teaches that they used 50 ng/ml of EGF (pg. 1767 col. 2 parag. 1) and continues to teach that “Our data thus support the complex role of EGF on pancreatic
development and beta cell maintenance. They offer a novel tool to study human and mouse pancreatic progenitors in vitro under defined conditions and indicate that EGF can control both proliferation and differentiation of early progenitor cells. This model system could be used to study mechanisms that control proliferation and fate decision of pancreatic progenitors to identify additional signaling pathways and growth factors necessary for endocrine differentiation
and beta cell maintenance ex vivo.” (pg. 1776 col. 2 last parag. bridge pg. 1777 col. 1 lines 1-3). 
	Regarding claim 8, Bonfanti teaches culturing pancreatic progenitor cells with FGF10 and an N2 supplement (pg. 1767 col. 2 parag. 1).

	(ii) Regarding 3T3-J2 cells in claim 1, Xian et al. teaches that feeder layers, using feeder cells such as 3T3-J2 cells, “provides a surface suitable for growth of, the cells of interest. The feeder cell layer provides an environment in which the cells of interest can grow.” (pg. 31 parag. 2, specifically, lines 5-6).

	(iii) Regrading using about 1 nM to about 100 nM of dexamethasone in claims 1 and 10, Hoynowski teaches a method of culturing pancreatic progenitor cells in a culture medium comprising 0.5 – 5 nM of dexamethasone (parag. 0039). 

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Burton regarding a method of culturing pancreatic progenitor cells with the teachings of Bonfanti regarding EGF’s role in pancreatic progenitor cells expansion and with the teachings of Xian regarding growing cells on a feeder layer of 3T3-J2 cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Bonfanti teaches that EGF facilitates the expansion of pancreatic progenitor cells and Xian teaches that feeder cell layers such as 3T3-J2 cells provide a suitable surface for the growth of cells of interest. Thus the ordinary artisan would have been motivated to grow the pancreatic progenitor cells of Burton using the EGF of Bonfanti on the 3T3-J2 cells of Xian.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Burton could be grown on the 3T3-J2 cells of Xian since Xian teaches that 3T3-J2 cells can serve as a feeder layer for cells of interest and further that EGF facilitates expansion of pancreatic progenitor cells as taught by Bonfanti.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments 
Applicants argue in amendment that while Kunisada teaches the culture of pancreatic progenitor cells using dexamethasone, Kunisada teaches that the dexamethasone is used at a concentration of 10 uM. The Examiner also appears to acknowledge this at page 10 of the Office Action. In other words, the concentration of dexamethasone taught in Kunisada is 100 - 1000 times the concentration of dexamethasone used in the claimed invention.

1Based on the teaching of Kunisada, it would therefore not have been obvious for one of ordinary skill in the art to use dexamethasone in the concentration of about 1 nM to about 100 aM as currently claimed to culture pancreatic progenitor celis. Rather, following the teaching of Kunisada, one of ordinary skill in the art would be motivated to apply a concentration of 10 uM of dexamethasone. Therefore, even if one of ordinary skill in the art were motivated to combine the teaching of Kunisada with Burton, Bonfanti and Xian, they would not arrive at the combination of elements recited in claim 1. Thus, for at least the foregoing reasons, claim | and its dependent claims are not anticipated by and/or obvious in view of the cited prior art references.
Applicants continue that claim 23 is amended to recite that the kit comprises one or more containers of cell culture medium including the components found in amended claim 1, 1.e., epidermal growth factor (EGF), retinoic acid (RA), an inhibitor of transforming growth factor-6 (TGF-6) signaling, about 1 nM to about 100 nM of dexamethasone and 31T3-J2 fibroblast feeder cells. None of the cited prior art documents teach, disclose or suggest this combination of components, in particular dexamethasone at about 1 nM to about 100 nM.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, it was known and obvious to use culture pancreatic progenitor cells in a culture medium comprising 1 nM to 100 nM.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2014/165663 A1) in view of Bonfanti et al. (2015, Stem Cells and Dev., Vol. 24(15), pgs. 1766-1778), Xian et al. (WO 2014/152321 A1) and Hoynowski M. (WO 2009/143353 A1) as applied to claims 1, 2, 4, 5, 8-10, 12-17, 21 and 23 above, and further in view of Kunisada et al. (2011, Stem Cell Res., Vol. 8, pgs. 274-284). 
Burton, Bonfanti, Xian and Hoynowski are relied upon above in teaching a method of culturing pancreatic progenitor cells. 

Burton, Bonfanti, Xian and Hoynowski do not teach:
(i) using about 30 nM of dexamethasone.

(i) Regarding the use of dexamethasone, Kunisada teaches the culture of pancreatic progenitor cells using dexamethasone (10 µM) (see Abstract and pg. 282 col. 2 parag. 2).
As set forth above, Hoynowski teaches that pancreatic progenitor cells can be cultured in a medium comprising 0.5 – 5 nM of dexamethasone (parag. 0039). 
Kunisada continues to teach that “we investigated conditions that allowed the efficient generation of insulin-producing cells from PDX1-positive cells. Various compounds, including forskolin, dbcAMP, IBMX, TGF-β type I receptor inhibitors, and dexamethasone, have been found to increase the number of insulin-producing cells.” (pg. 281 col. 2 parag. 2 lines 1-6).
Thus the ordinary artisan is taught that pancreatic progenitor cells can be cultured in dexamethasone in amounts from 0.5 nM up to 10 µM. While, neither Hoynowski or Kunisada teach using about 30 nM of dexamethasone, it would have been obvious to optimize for using about 30 nM of dexamethasone since it was known in the art that pancreatic progenitor cells can be cultured in dexamethasone over a range of 0.5 nM to 10 µM. 
2144.05 [R-10] Obviousness of Ranges II (A). 
OPTIMIZATION OF RANGES
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Thus, at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Burton, Bonfanti, Xian and Hoynowski regarding a method of culturing pancreatic progenitor cells with the teachings of Kunisada regarding the effect of dexamethasone on pancreatic progenitor cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Burton teaches that their pancreatic progenitor cells can be further differentiated into pancreatic β cells and Hoynowski demonstrating that pancreatic progenitor cells can be cultured in dexamethasone at amounts as low as 0.5 nM. One of ordinary skill in the art would be motivated to use an amount such as about 30 nM of dexamethasone since Kunisada teaches that dexamethasone can be used in a culture of pancreatic progenitor cells at amounts up to 10 µM of dexamethasone and thus the ordinary artisan is motivated to find the amount of dexamethasone that would optimize their culture of pancreatic progenitor cells.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Burton could be cultured with dexamethasone at about 30 nM since Kunisada teaches successful culture of pancreatic progenitor cells with dexamethasone at 10 µM and Hoynowski teaching culturing pancreatic progenitor cells at 0.5 nM.
	Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (WO 2014/165663 A1) in view of Bonfanti et al. (2015, Stem Cells and Dev., Vol. 24(15), pgs. 1766-1778), Xian et al. (WO 2014/152321 A1) and Hoynowski M. (WO 2009/143353 A1) as applied to claims 1, 2, 4, 5, 8-10, 12-17, 21 and 23 above, and further in view of Algunick A. (US 2014/0271566 A1). 
Burton, Bonfanti, Xian and Hoynowski are relied upon above in teaching a method of culturing pancreatic progenitor cells. 

Burton, Bonfanti, Xian and Hoynowski do not teach:
(i) a pancreatic progenitor cell expressing PDX1, SOX9, HNF6, FOXA2 and GATA6.

(i) Regarding a pancreatic progenitor cell expressing PDX1, SOX9, HNF6, FOXA2 and GATA6, Agulnick teaches that pancreatic progenitor cells express PDX1, SOX9, HNF6, FOXA2 and GATA6 (parag. 0172).

Thus, at the time of filing the ordinary artisan would have found it prima facie obvious combine the teachings of Burton, Bonfanti, Xian and Hoynowski regarding a method of culturing pancreatic progenitor cells with the teachings of Algunick regarding cell surface markers on pancreatic progenitor cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Algunick teaches that pancreatic progenitor cells can express the markers PDX1, SOX9, HNF6, FOXA2 and GATA6. 
	There would have been a reasonable expectation of success that the pancreatic progenitors of Burton would express PDX1, SOX9, HNF6, FOXA2 and GATA6 since Algunick teaches that pancreatic progenitor cells express PDX1, SOX9, HNF6, FOXA2 and GATA6.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632